Citation Nr: 0628243	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  97-134 25A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus, to include an initial compensable 
rating prior to June 10, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945 and from January 1955 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2005).


FINDINGS OF FACT

1.  Prior to June 10, 1999, the medical evidence of record 
shows the veteran described his tinnitus as intermittent or 
no problem at all.

2.  From June 10, 1999, the veteran's service-connected 
tinnitus is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. Prior to June 10, 1999, the criteria for an initial 
compensable evaluation for tinnitus were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).

2.  From June 10, 1999, there is no legal basis for the 
assignment of a schedular evaluation in excess of 10 percent 
for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002, 2006); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not then providing such notice.  Rather, the appellant has 
the right to content-complying notice and proper subsequent 
VA process.  Pelegrini, 18 Vet. App. at 120.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an October 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claim file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Given the extensive 
communication between the RO and the veteran, and his 
representation by a qualified veterans service organization, 
the Board finds that we may proceed to the merits of this 
appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that during the pendency of the veteran's 
appeal, the criteria governing the evaluations for tinnitus 
were amended.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.114 (2006).  A review of the record discloses that 
the RO considered the old criteria prior to June 10, 1999, 
the effective date of the amendment, and the new criteria, 
which are more favorable to the veteran and resulted in the 
10 percent rating, from June 10, 1999.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Since only the old criteria may be applied to the time period 
prior to the issuance of the revisions, the Board will apply 
them for that time period.  Here, the criteria associated 
with rating tinnitus claims were amended as of June 10, 1999.

III.  Prior to June 10, 1999

Prior to June 10, 1999, the veteran's tinnitus was rated as 
noncompensable.

In August 1996, the veteran's tinnitus was service connected 
and rated in accordance with 38 C.F.R. § 4.87a, Diagnostic 
Code (DC) 6260 (1996).  A 10 percent rating was warranted for 
persistent tinnitus which was a symptom of a head injury, 
concussion, or acoustic trauma.  Then, as now, when the 
Rating Schedule did not provide a zero percent evaluation for 
a DC, a noncompensable rating was assigned when the 
requirements for a noncompensable evaluation were not met.  
38 C.F.R. § 4.31.

A review of the record shows that medical evidence dated 
prior to June 10, 1999, indicated that, in May and June 1996 
VA records, the veteran reported no problem with tinnitus, 
and in a September 1995 and a separate May 1996 VA records, 
he reported only intermittent tinnitus.  These are the only 
records dated during this time period regarding the veteran's 
tinnitus.  Based upon this evidence, the Board cannot find 
that the veteran demonstrated persistent tinnitus prior to 
June 10, 1999.

Consequently, the Board finds that the evaluation previously 
assigned, and upheld in the present decision, adequately 
reflects the clinically established impairment experienced by 
the veteran prior to June 10, 1999.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's tinnitus prior to June 10, 1999, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, such a 
staged rating has already been properly implemented by the 
RO, as described herein.

IV.  Effective June 10, 1999

As noted, by August 1996 rating decision, the RO granted 
service connection for tinnitus and assigned a 0 percent 
disability rating, effective from February 3, 1994, under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The veteran 
completed an appeal of this rating in April 1997.  In May 
2004, the RO assigned a 10 percent evaluation to the 
veteran's tinnitus, effective June 10, 1999.  Despite this 
increase, the veteran's claim continued to remain under 
appeal.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for a rating in excess of 10 
percent for tinnitus must be denied under both the new and 
old versions of the regulation.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 10 percent for service-
connected tinnitus, to include an initial compensable rating 
prior to June 10, 1999, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


